EXHIBIT 10.13

 

SEPARATION AGREEMENT AND MUTUAL RELEASE OF CLAIMS

 

This Separation Agreement and Mutual Release of Claims (“Agreement”) is by and
between LYNDA CALKIN (“Employee”) and WESTWOOD MANAGEMENT CORP. of Dallas, Texas
(“Company”).

 

Employee’s employment with the Company will end effective January 31, 2003
(“Separation Date”). Employee will be paid all wages and benefits due Employee
through the Separation Date. Employee will be eligible for COBRA benefits, at
Employee’s expense, provided Employee timely elects such benefits. All other
compensation and benefits cease on the Separation Date.

 

Employee will be reimbursed for reasonable business expenses, if any, provided
they are submitted for approval to the Company by the Separation Date and they
comply with applicable Company policies and practices.

 

In addition to the compensation and benefits described above, Employee has been
offered and agrees to accept from the Company as severance the total gross
amount of Two Hundred Thirty-three Thousand Five Hundred dollars ($233,500.00),
less withholdings and deductions, which will first be applied against the
principal and accrued interest owed by Employee on that certain Promissory Note
dated December 14, 2001, payable to Westwood Holdings Group, Inc. (the “Note”).
Employee understands and agrees that this severance is not otherwise due
Employee. The severance will be applied to pre-pay the Note in full, and the
remaining balance will be paid to Employee in a lump sum in cash within ten (10)
business days after the Employee signs and returns this Agreement to the
Company, provided Employee does not revoke this Agreement as provided below.

 

General Release of the Company.    In consideration for the Company’s payment of
the severance and other consideration, Employee voluntarily and knowingly
waives, releases, and discharges the Company, Westwood Holdings Group, Inc.,
their employees, officers, directors, and agents, from all claims, liabilities,
demands, and causes of action, known or unknown, fixed or contingent, which
Employee may have or claim to have against any of them as a result of Employee’s
employment and/or termination from employment and/or as a result of any other
matter arising through the date of Employee’s signature on this Agreement.
Employee agrees not to file a lawsuit to assert any such claims. This waiver,
release and discharge includes, but is not limited to: (1) claims arising under
federal, state, or local laws prohibiting employment discrimination such as,
without limitation, Title VII of the Civil Rights Act of 1964, the Equal Pay
Act, the Age Discrimination in Employment Act (for claims arising through the
date of Employee’s signature on this Agreement), Section 1981 of the Civil
Rights Act of 1866, the Americans with Disabilities Act, Section 451 of the
Texas Labor Code, and the Texas Commission on Human Rights Act, (2) claims for
breach of contract, (3) claims for personal injury, harm, or other damages
(whether intentional or unintentional including, without limitation, negligence,
defamation, misrepresentation, fraud, intentional infliction of emotional
distress, invasion of privacy, and all other such claims), (4) claims growing
out of any legal restrictions on the Company’s right to terminate its employees,
(5) claims for wages or any other compensation, or (6) claims for benefits
(except for vested benefits under applicable plan documents) including, without
limitation, those arising under the Employee Retirement Income Security Act.

 

In further consideration for the severance, Employee agrees:

 

(i) not to seek reinstatement or future employment with the Company;

 

(ii) not, without the prior written consent of the President of the Company,
directly or indirectly, use, make known, divulge, furnish, utilize or reveal to
any person, firm, company, corporation or anyone else at any time, any
confidential or other business information pertaining to the Company’s business,
including but not limited to the identity of the Company’s clients and
prospective clients, the terms or condition of contracts or prospective
contracts with any third parties, training manuals, operating procedures,
marketing brochures describing the SmallCap process, research papers, software
systems used and/or developed by the Company or its affiliates in its business,
and/or similar business information. Employee agrees that upon execution of this
Agreement, she will return to the Company all originals and all copies of files,
records, documents, marketing brochures, information,

 

1



--------------------------------------------------------------------------------

 

data, and similar items relating to the business of the Company, and the
Employee will not use the Company’s confidential information and trade secrets
or disclose such information to any person or entity.

 

(iii) that performance results for the SmallCap. SmallCap Growth, SmidCap
Growth, Multi-Cap Growth or any other of the Company’s products belong to the
Company, and that she will not attempt to use, associate or market as her own
such performance records or composite performance records at any subsequent
employer, including as supplemental information.

 

(iv) not to disparage, defame, slander, or make any untrue statement in any
manner regarding the Company or Westwood Holdings Group, Inc.

 

(v) not to induce, encourage, assist, solicit, or entice, directly or
indirectly, any person or entity in any meeting or discussion, whether oral or
written, to pursue any adverse action against, or to institute or participate in
any proceeding against the Company or Westwood Holdings Group, Inc.

 

(vi) for a period of one (1) year following the date of this Agreement, not to
solicit, induce, or encourage, directly or indirectly, any of the Company’s
clients in any meeting or discussion, whether oral or written, to retain her
services, or the services of any other investment advisor, nor to contact any
consultants with whom the Company’s clients work, for a similar purpose.

 

Release of Employee.    In consideration of the covenants and agreements
contained herein, the Company and Westwood Holdings Group, Inc. waive, release,
and discharge EMPLOYEE, her heirs and representatives, from all claims,
liabilities, demands, and causes of action, known or unknown, fixed or
contingent, that they may have or claim to have against EMPLOYEE as a result of
her employment and/or separation from employment. This includes any claim,
regardless of the forum in which it might be brought, if any, which the Company
or Westwood Holdings Group, Inc. has, might have, or might claim to have against
EMPLOYEE related to EMPLOYEE’s employment or her separation from employment,
through the date of Employee’s signature on this Agreement. The Company and
Westwood Holdings Group, Inc. agree not to file a lawsuit to assert any such
claims. The Company and Westwood Holdings Group, Inc. further agree not to
disparage, defame, slander, or make any untrue statement in any manner regarding
EMPLOYEE.

 

Employee acknowledges and agrees that, if she breaches any provision of this
Agreement, then: (a) the Company will be irreparably damaged and will have no
adequate remedy at law, and will be entitled to an injunction as a matter of
right from any court of competent jurisdiction restraining any further breach of
this Agreement; (b) Employee will indemnify and hold the Company harmless from
and against any and all damages or loss it incurred (including attorney’s fees
and expenses) as a result of such breach; and (c) the Company’s remaining
obligations under this Agreement, if any, shall immediately terminate, and (d)
Employee shall immediately become obligated to repay to the Company all sums
paid to her pursuant to the terms of this Agreement, as well as all other
damages sustained by the Company or its affiliates as a result of the breach.

 

Employee has the right to discuss all aspects of this Agreement with a private
attorney, has been encouraged to do so by the Company, and has done so to the
extent Employee desired. Further, Employee has up to twenty-one (21) days to
sign this Agreement after Employee receives it in order to consider all of its
terms. This Agreement may be revoked by Employee in writing to the Company
within seven (7) days after Employee signs the Agreement, and it shall not
become effective or enforceable until the revocation period has expired. If this
Agreement is not signed by Employee within the twenty-one (21) day period, the
Agreement automatically is revoked and is null and void.

 

Employee has carefully read and fully understands all of the terms of this
Agreement. Employee agrees that this Agreement sets forth the entire agreement
between the Company and Employee. Employee acknowledges that Employee has not
relied upon any representations or statements, written or oral, not set forth in
this Agreement.

 

This Agreement shall be governed by and interpreted under the laws of the State
of Texas without regard to conflict of laws.

 

AGREED AND ACCEPTED on this 31st day of January, 2003.

 

2



--------------------------------------------------------------------------------

 

By:

 

        /s/ Lynda J. Calkin

--------------------------------------------------------------------------------

   

    Employee

 

Westwood Management Corp.

By:

 

        /s/ Brian O. Casey

--------------------------------------------------------------------------------

Name:

 

        Brian O. Casey

--------------------------------------------------------------------------------

Title:

 

        President & Chief Operating Officer

--------------------------------------------------------------------------------

 

3